Case 1:18-cv-11970-JBS-KMW Document 65 Filed 03/11/19 Page 1 of 3 PageID: 796



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 THE HOMESOURCE, CORP.
                                                No:
                                                        Case No. 1:18-cv-11970 (JBS-
                        Plaintiff,                      KMW)

        vs.                                             DECLARATION OF KEVIN TUTEN

 RETAILER WEB SERVICES, LLC and
 JOHN DOES 1-3,

                       Defendants.


       I, Kevin Tuten, declare under the penalty of perjury as follows:

       1.      I was engaged by the plaintiff The HomeSource Corp. (“HomeSource”) in

connection with the above-captioned matter. I have personal knowledge of the facts stated herein

and these facts are true to the best of my knowledge, information and belief.

       2.      I spent many hours working with the defendant RWS’s expert, Dr. Bayuk,

attempting to agree on a protocol for searching HomeSource’s logs for RWS’s IP addresses. I

understood that these were my instructions and we worked hard to try to reach agreement. I was

instructed to attempt to agree on a protocol that assumed that RWS’s list of IP addresses would be

designated “Attorneys Eyes Only,” and therefore, not given to HomeSource. However, the

designation of RWS’s IP addresses as “Attorneys Eyes Only” inserted a lot of difficulty and

confusion into the process.

       3.      First, I never understood the basis for treating RWS’s IP addresses as highly

confidential. These same IP addresses are in the hands of numerous third parties. Every time

RWS visits a website, it gives the owner of that website its IP address. RWS’s IP addresses are

assigned to RWS by a third party, and if RWS visited HomeSource’s websites, the IP addresses
Case 1:18-cv-11970-JBS-KMW Document 65 Filed 03/11/19 Page 2 of 3 PageID: 797



are already in the possession of HomeSource. I am not aware of any basis to designate the IP

addresses “confidential” or “Attorneys Eyes Only” and no basis for the designation was ever

explained to me.

       4.      Second, the vision of how this search would go appeared to be that Dr. Bayuk and

I would (1) take HomeSource’s logs; (2) take RWS’s IP addresses; and (3) compare them and

produce a report on our own, without the participation of HomeSource. This was never possible

for the reason that “HomeSource’s logs” consist of a massive amount of data in binary format,

which is only understood and interpreted through software that was customized by HomeSource.

This is not similar to two experts analyzing comparing files in a standard software program, such

as “Microsoft Word.” HomeSource has built a unique system on its own, and as outsiders, we the

experts were never going to be able to understand that system without additional information and

guidance from HomeSource.

       5.      Despite these two hurdles, we attempted to reach agreement. This resulted in Dr.

Bayuk and RWS’s attorneys asking to speak with HomeSource employees as part of the process,

so that they could understand HomeSource’s unique system, and numerous questions being

directed to HomeSource by the experts and RWS’s attorneys through HomeSource’s counsel.

Ultimately, we thought we had reached an agreed protocol. We presented HomeSource with the

protocol and discovered that this protocol essentially would not work as we had envisioned.

       6.      Dr. Bayuk acknowledges this difficulty when she states in her January 21, 2019

summary, that our final proposal was that: “These steps included having a HS staff member

physically located near me to teach us how to use the search tool and to show us search results that

HS had collected from prior searches (but not participate in the actual search for the RWS’s IP
Case 1:18-cv-11970-JBS-KMW Document 65 Filed 03/11/19 Page 3 of 3 PageID: 798



addresses).” Dr. Bayuk is correct that HomeSource would need to teach both of us to use the

search tool and assist us in understanding the search results, by providing additional information.

       7.      In sum, our need for a large amount of information from HomeSource, in exchange

for a simple list of IP addresses from RWS, was always in conflict with our “marching orders,”

which were that we were to keep the IP addresses “Attorneys Eyes Only” and exclude HomeSource

from the process.

       8.      My understanding is that after our attempts to reach agreement broke down,

HomeSource obtained IP addresses associated with RWS from third parties, ran searches for those

IP addresses, and produced the search results to RWS. This was a much simpler way of conducting

the search.

       9.      Throughout all of our discussions, another assumption was that a complete list of

IP addresses would be provided by RWS. RWS’s final draft protocols contained the statement

that “all IP addresses utilized by RWS employees, principals and agents” would be provided by

RWS. RWS also agreed to the following statement, which was in all the drafts: “This protocol

assumes that RWS did not utilize a VPN or “masked” IPs, per RWS’s counsel’s email of December

5, 2018.” RWS removed its agreement to provide all IP addresses utilized by RWS employees,

principals and agents and that is when the discussions broke down.

       10.     Unless we have a complete list of RWS’s IP addresses, then we will never be able

to determine the extent of RWS’s activity in HomeSource’s logs.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 8, 2019
